EXHIBIT 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into on March 30, 2012
by and between Martin J. Beskow, a resident of the State of Minnesota
(“Employee”), and Voyager Oil & Gas, Inc., a Montana corporation (the
“Company”).

 

WHEREAS, the Company desires to employ Employee and Employee desires to be
employed by the Company pursuant to the terms and conditions set forth in this
Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties agree as follows:

 

1.Employment.

 

1.1 Term. Effective as of March 30, 2012 (the “Effective Date”), the Company
hereby employs Employee, and Employee hereby accepts such employment, on the
terms and conditions set forth herein, for the period commencing on the
Effective Date and continuing until the closing of business on March 31, 2013
(the “Term”), unless sooner terminated pursuant hereto.

 

1.2 Services. The Company hereby agrees to employ Employee in the role of
Executive Vice President, and Employee hereby accepts such employment with the
Company on the terms and conditions set forth herein. Employee shall perform all
activities and services as the Company’s Executive Vice President on a full-time
basis, which shall include duties and responsibilities as the Company’s Board of
Directors may from time-to-time reasonably prescribe consistent with the duties
and responsibilities of the Executive Vice President of the Company, including
without limitation, advising and consulting with the Company and its Board of
Directors and officers on matters of strategic development; broadening market
visibility of the Company; introducing the Company to potential equity and debt
investors and assist in structuring capital markets program to meet the needs of
growing the Company; advising on capital strategy matters relating to the
Company; assisting in the preparation of public filings and other public
materials; performing the Company’s investor relations function; and providing
advice and counsel regarding potential business strategies, alliances, ventures,
mergers and other items of commercial significance (collectively, the
“Services”). Employee shall use his best efforts to make himself available to
render such Services on a full-time basis to the best of his abilities. The
Services shall be performed in a good professional and workmanlike manner by
Employee, to the Company’s reasonable satisfaction, which shall include duties
and responsibilities as the Company’s Executive Vice President. Employee shall
have the authority to bind the Company to any contract, agreement or other
arrangement, whether oral or written, or make any representation or deliver any
instructions on behalf of the Company. Employee agrees that he shall not be
employed by or provide consulting services to any other person or entity without
the prior written consent of the Company.

 

1

 

2. At-Will Relationship; Severance. Employee’s employment with the Company shall
be entirely “at-will,” meaning that either Employee or the Company may terminate
such employment relationship by terminating this Agreement in writing delivered
to the other party at any time for any reason or for no reason at all; provided,
however, if (a) Employee’s employment is terminated by the Company for any
reason other than death, disability or for Cause (as defined below), (b) such
termination constitutes a Separation from Service (as defined below), or (c)
Employee executes and does not rescind within 60 days of the date of termination
a separation agreement supplied by the Company, which will include, but not be
limited to, a comprehensive release of all legal claims, then the Company will
(i) pay Employee in equal installments at regular payroll intervals, beginning
on the first payroll date following the 60th day following Employee’s date of
termination and ending on the last payroll date prior to the first anniversary
of Employee’s date of termination, an amount equal to twelve (12) months of
Employee’s then current base salary, subject to required and authorized
deductions and withholdings; and (ii) reimburse Employee monthly on an after-tax
basis for the Company’s ordinary share of premiums for twelve (12) calendar
months for Employee’s COBRA continuation coverage in the Company’s group medical
and dental plans (as applicable), provided Employee elects such continuation
coverage and timely pays Employee’s share of such premiums, if any. For purposes
of this Agreement, “Separation from Service” means a separation from service
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and the regulations and other guidance thereunder. For
purposes of this Agreement, a termination for Cause means a termination
resulting from (i) an intentional act of fraud, embezzlement, theft or any other
material violation of law, (ii) gross negligence or intentional damage to the
Company’s reputation or assets, (iii) gross negligence or intentional disclosure
of Confidential Information and Materials (as defined below) contrary to
Employee’s obligations set forth in Section 5 below, (iv) the willful and
continued failure to substantially perform required duties for the Company
(other than as a result of incapacity due to physical or mental illness), or (v)
a material breach of this Agreement that is not cured within 14 days of
receiving notice from the Company of such breach.

 

3. Compensation. In consideration for Employee entering into this Agreement with
the Company and performing the Services required hereunder during the term of
this Agreement:

 

3.1 Annual Salary. Employee shall receive from the Company an annual base salary
of Two Hundred Twenty Five Thousand Dollars ($225,000) commencing on the
Effective Date (the “Annual Salary”) payable to Employee in accordance with the
Company’s customary payroll practices.

 

3.2 Bonus Compensation. In addition to Employee’s Annual Salary, Employee shall
be eligible to receive such bonuses as may be determined appropriate in the sole
discretion of the Company’s Compensation Committee or Board of Directors from
time-to-time; provided, however, that any such bonus be paid no later than 2 ½
months following the end of the taxable year in which the applicable bonus was
earned; provided further, that nothing herein shall obligate the Company to pay
any bonus to Employee at any time.

 

3.3 Stock Option Grants. Effective March 30, 2012, the Company granted a
Nonqualified Stock Option to Employee to purchase 350,000 shares of common stock
of the Company under the Voyager Oil & Gas, Inc. 2011 Equity Incentive Plan (the
“Equity Incentive Plan”) pursuant to the terms and conditions set forth in the
Nonqualified Stock Option relating thereto, including ratable vesting over the
Term.

 

2

 

4. Benefits. During the term of this Agreement, Employee will be entitled to
participate in the following benefit plans to the extent available through the
Company in accordance with the policies and plans adopted by the Company, as may
be amended from time-to-time:

 

4.1 Retirement Plans. Employee shall be entitled to participate in the Company’s
401(k), profit sharing and other retirement plans (the “Plan”) presently in
effect or hereafter adopted by the Company, to the extent that such Plan relates
generally to all employees of the Company.

 

4.2 Vacation. Employee shall be entitled to vacation pursuant to such general
policies and procedures of the Company consistent with past practices as are
from time to time adopted by the Company.

 

4.3 Expense Reimbursement. Employee shall be reimbursed by the Company for all
ordinary and customary business expenses, including travel and other
disbursements pre-approved by the Company’s Chief Executive Officer or the
Company’s Board of Directors. Employee shall provide such appropriate
documentation regarding such expenses and disbursements as Company may
reasonably require. Reimbursement shall occur once per month and must be paid no
later than 2½ months following the end of the taxable year in which such
expenses are incurred.

 

4.4 Health Insurance. Employee, Employee’s spouse and any children of Employee
(the “Employee’s Family”) shall be entitled to participate in health,
hospitalization, disability, dental and other such health-related benefits
and/or insurance plans that the Company may have in effect from time-to-time,
all of which insurance premiums shall be paid by the Company on behalf of
Employee and Employee’s Family.

 

4.5 Other Benefits. Employee shall also be entitled to such other benefits as
the Company may from time-to-time generally provide to its personnel, at the
discretion of and as permitted by the Company’s management.

 

5. Confidential Information.

 

5.1 Employee shall maintain the confidentiality of all trade secrets, (whether
owned or licensed by the Company) and related or other interpretative materials
and analyses of the Company’s projects, or knowledge of the existence of any
material, information, analyses, projects, proposed joint ventures, mergers,
acquisitions, divestitures and other such anticipated or contemplated business
ventures of the Company, and other confidential or proprietary information of
the Company (“Confidential Information and Materials”) obtained by Employee as
result of this Agreement during the term of the Agreement and for two (2) years
following termination of Employee’s employment with the Company.

 

3

 

5.2 In the event that such Confidential Information and Materials are
memorialized on any computer hardware, software, CD-ROM, disk, tape, or other
media, Company shall have the right, subject to the rights of third parties
under contract, copyright, or other law, to view, use, and copy for safekeeping
or backup purposes such Confidential Information and Materials. During the
period of confidentiality, Employee shall make no use of such Confidential
Information and Materials for his own financial or other benefit, and shall not
retain any originals or copies, or reveal or disclose any Confidential
Information and Materials to any third parties, except as otherwise expressly
agreed by the Company. Employee shall have no right to use the Company’s
corporate logos, trademarks, service marks, or other intellectual property
without prior written permission of the Company and subject to any limitations
or restrictions upon such use as the Company may require.

 

5.3 Upon expiration or termination of this Agreement, Employee shall turn over
to a designated representative of the Company all property in Employee’s
possession and custody and belonging to the Company. Employee shall not retain
any copies or reproductions of correspondence, memoranda, reports, notebooks,
drawings, photographs or other documents relating in any way to the affairs of
the Company and containing Confidential Information and Materials which came
into Employee’s possession at any time during the term of this Agreement.

 

5.4 Employee acknowledges that the Company is a public company registered under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and that
this Agreement may be subject to the filing requirements of the Exchange Act.
Employee acknowledges and agrees that the applicable insider trading rules and
limitations on disclosure of non-public information set forth in the Exchange
Act and rules and regulations promulgated by the Securities and Exchange
Commission (the “SEC”) shall apply to this Agreement and Employee’s employment
with the Company. Employee (on behalf of himself as well as his executors,
heirs, administrators and assigns) absolutely and unconditionally agrees to
indemnify and hold harmless the Company and all of its past, present and future
affiliates, executors, heirs, administrators, shareholders, employees, officers,
directors, attorneys, accountants, agents, representatives, predecessors,
successors and assigns from any and all claims, debts, demands, accounts,
judgments, causes of action, equitable relief, damages, costs, charges,
complaints, obligations, controversies, actions, suits, proceedings, expenses,
responsibilities and liabilities of every kind and character whatsoever
(including, but not limited to, reasonable attorneys’ fees and costs) in the
event of Employee’s breach or alleged breach of any obligation under the
Exchange Act, any rules promulgated by the SEC and any other applicable federal
or state laws, rules, regulations, or orders.

 

5.5 The parties agree that the provisions of this Section 5 shall survive any
termination of this Agreement.

 

6. Non-Competition and Non-Solicitation.

 

6.1 Employee agrees that he will not, directly or indirectly:

 

4

 

(i) anywhere within the United States, engage, directly or indirectly, alone or
as a shareholder (other than as a holder of less than five percent (5%) of the
common stock of any publicly traded corporation), partner, officer, director,
employee, consultant or advisor, or otherwise in any way participate in or
become associated with, any other business organization that is engaged or
becomes engaged in any business that is the same or substantially identical
business of the Company, or is directly competitive with, any business activity
that the Company is conducting at the time of the Employee’s termination or has
notified the Employee that it proposes to conduct and for which the Company has,
prior to the time of such termination, expended substantial resources (the
“Designated Industry”),

 

(ii) solicit any operator or holder of mineral or other land rights to change,
terminate, or alter its relationship with the Company or induce any such
operator or holder to not renew any then existing relationship with the Company,
or

 

(iii) solicit any employee, consultant, or operator of the Company to change its
relationship with the Company, or hire or offer employment to any person to whom
the Employee actually knows the Company has offered employment.

 

6.2 Employee agrees to be bound by the provisions of this Section 6 in
consideration for the Company’s employment of Employee, payment of the
compensation and benefits provided under Section 3 and Section 4 above and the
covenants and agreements set forth herein. The provisions of this Section 6
shall apply during the term of Employee’s employment with the Company and for a
period of one (1) year following termination of the Employee’s employment;
provided, however, that the provisions of this Section 6 shall cease to apply
immediately upon any “change in control” or in the event that the Company
terminates Employee’s employment for any reason other than for Cause. For the
purposes of this Agreement, a “change in control” shall mean (i) the
consummation of a reorganization, merger, share exchange, consolidation or
similar transaction, or the sale or disposition of all or substantially all of
the assets of the Company, unless, in any case, the persons beneficially owning
the voting securities of the Company immediately before the transaction
beneficially own, directly or indirectly, immediately after the transaction, at
least fifty percent (50%) of the voting securities of the Company or any other
corporation or other entity resulting from or surviving the transaction in
substantially the same proportion as their respective ownership of the voting
securities of the Company immediately prior to the transaction. The parties
agree that the provisions of this Section 6 shall survive any termination of
this Agreement, Employee will continue to be bound by the provisions of this
Section 6 until their expiration and Employee shall not be entitled to any
compensation from the Company with respect thereto except as provided under this
Agreement.

 

6.3 Employee acknowledges that the provisions of this Section 6 are essential to
protect the business and goodwill of the Company. If at any time the provisions
of this Section 6 shall be determined to be invalid or unenforceable by reason
of being vague or unreasonable as to area, duration or scope of activity, this
Section 6 shall be considered divisible and shall become and be immediately
amended to only such area, duration and scope of activity as shall be determined
to be reasonable and enforceable by the court or other body having jurisdiction
over the matter; and the Employee agrees that this Section 6 as so amended shall
be valid and binding as though any invalid or unenforceable provision had not
been included herein.

 

5

 

7. Non-Disparagement. Both the Company and Employee agree that neither they nor
any of their respective affiliates, predecessors, subsidiaries, partners,
principals, officers, directors, authorized representatives, agents, employees,
successors, assigns, heirs or family members shall disparage or defame any other
party hereto relating in any respect to this Agreement, their relationship or
the Company’s employment of Employee.

 

8. Notices. Any notice required or permitted under this Agreement shall be
personally delivered or sent by recognized overnight courier or by certified
mail, return receipt requested, postage prepaid, and shall be effective when
received (if personally delivered or sent by recognized overnight courier) or on
the third day after mailing (if sent by certified mail, return receipt
requested, postage prepaid) to Employee at the address indicated on Exhibit A to
this Agreement and to the Company at the following address:

 

Voyager Oil & Gas, Inc.

Attn: Chief Executive Officer

2718 Montana Avenue, Suite 220

Billings, Montana 59101

 

Either party may designate a different person to whom notices should be sent at
any time by notifying the other party in writing in accordance with this
Agreement.

 

9. Survival of Certain Provisions. Those provisions of this Agreement which by
their terms extend beyond the termination or non-renewal of this Agreement
(including all representations, warranties, and covenants of the parties) shall
remain in full force and effect and survive such termination or non-renewal.

 

10. Severability. Each provision of this Agreement shall be considered severable
such that if any one provision or clause conflicts with existing or future
applicable law, or may not be given full effect because of such law, this shall
not affect any other provision which can be given effect without the conflicting
provision or clause.

 

11. Entire Agreement. This Agreement, any exhibits and any addendum hereto
contain the entire agreement and understanding between the parties, and
supersede all prior agreements and understandings relating to the subject matter
hereof. There are no understandings, conditions, representations or warranties
of any kind between the parties except as expressly set forth herein. This
Agreement supersedes and terminates any and all prior employment agreements
between the Company and Employee.

 

12. Assignability. Employee may not assign this Agreement to any third party for
whatever purpose without the express written consent of the Company. The Company
may not assign this Agreement to any third party without the express written
consent of Employee except by operation of law, or through merger, liquidation,
recapitalization or sale of all or substantially all of the assets of the
Company, provided that the Company may assign this Agreement at any time to an
affiliate of the Company. The provisions of this Agreement shall inure to the
benefit of and be binding upon the parties and their respective representatives,
successors, and assigns.

 

6

 

13. Headings. The headings of the paragraphs and sections of this Agreement are
inserted solely for the convenience of reference. They shall in no way define,
limit, extend, or aid in the construction of the scope, extent, or intent of
this Agreement.

 

14. Waiver. The failure of a party to enforce the provisions of this Agreement
shall not be construed as a waiver of any provision or the right of such party
thereafter to enforce each and every provision of this Agreement.

 

15. Amendments. No amendments of this Agreement shall be binding upon the
Company or Employee unless made in writing, signed by the parties hereto, and
delivered to the parties at the addresses provided herein.

 

16. Governing Law; Jurisdiction. This Agreement, including the documents,
instruments and agreements to be executed and/or delivered by the parties
pursuant hereto, shall be construed, governed by and enforced in accordance with
the internal laws of the State of Montana, without giving effect to the
principles of comity or conflicts of laws thereof. Employee and the Company
agree and consent that any legal action, suit or proceeding seeking to enforce
any provision of this Agreement shall be instituted and adjudicated solely and
exclusively in any court of general jurisdiction in Montana, or in the United
States District Court having jurisdiction in Montana and Employee and the
Company agree that venue will be proper in such courts and waive any objection
which they may have now or hereafter to the venue of any such suit, action or
proceeding in such courts, and each hereby irrevocably consents and agrees to
the jurisdiction of said courts in any such suit, action or proceeding. Employee
and the Company further agree to accept and acknowledge service of any and all
process which may be served in any such suit, action or proceeding in said
courts, and also agree that service of process or notice upon them shall be
deemed in every respect effective service of process or notice upon them, in any
suit, action, proceeding, if given or made (i) according to applicable law, (ii)
by a person over the age of eighteen (18) who personally served such notice or
service of process on Employee or the Company, as the case may be, or (iii) by
certified mail, return receipt requested, mailed to employee or the Company, as
the case may be, at their respective addresses set forth in this Agreement.

 

17. Code Section 409A.

 

17.1 The payments and benefits provided under this Agreement are intended to
satisfy Code Section 409A and any ambiguous provision shall be construed in a
manner that is compliant with or exempt from the application of Code Section
409A. The provisions of this Agreement shall be interpreted in a manner
consistent with this intent. For purposes of Code Section 409A, each payment
amount or benefit due under this Agreement shall be considered a separate
payment and Employee’s entitlement to a series of payments or benefits under
this Agreement is to be treated as an entitlement to a series of separate
payments.

 

7

 

17.2 Notwithstanding anything to the contrary contained herein, in the event
Employee is a “specified employee” within the meaning of Code Section
409A(a)(2)(B)(i) as of his Separation from Service and is entitled to receive
any payment or benefit hereunder upon such Separation from Service that is
subject to Code Section 409A, such payment or benefit may not be made earlier
than six months following the date of Employee’s Separation from Service if
required by Code Section 409A, in which case, any accumulated postponed payment
or benefit shall be paid or provided in a lump sum within 10 days after the end
of the six-month period. If Employee dies during the six-month period, any
postponed amount shall be paid to the personal representative of his estate
within 30 days after the date of his death.

 

17.3 Any reimbursement or in-kind benefit provided under this Agreement which
constitutes a “deferral of compensation” within the meaning of Treasury
Regulation Section 1.409A-1(b) shall be made or provided in accordance with the
requirements of Code Section 409A, including, where applicable, the requirement
that (i) any reimbursement is for expenses incurred during the period of time
specified in this Agreement, (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a taxable year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, (iii) the reimbursement of an eligible
expense will be made no later than the last day of the taxable year following
the taxable year in which the expense is incurred, and (iv) the right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.

 

18. Counterparts and Electronic Signatures. This Agreement may be executed in
two or more counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

8

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 

VOYAGER OIL & GAS, INC.

 

 

/s/ James Russell (J.R.) Reger                                      

By: James Russell (J.R.) Reger

Its: Chief Executive Officer and Secretary

 

 

EMPLOYEE:

 

 

/s/ Martin J. Beskow                                                        

Martin J. Beskow

 

 

 

